Citation Nr: 1456685	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial compensable rating increased rating for the service-connected hearing loss disability prior to February 22, 2013.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected bilateral hearing loss disability beginning on February 22, 2013.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected right wrist disability with degenerative joint disease.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.

These matters come before the Board of Veterans Appeals (Board) on appeal from July 2011 and April 2013 rating decisions of the RO.
 
The April 2013 rating decision increased the rating for the service-connected bilateral hearing loss disability to 10 percent, effective on February 22, 2013.  As that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a September 2014 appellate brief.  The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.
 
The issue of an increased rating for the service-connected right wrist disability is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to February 22, 2013, the Veteran is shown to have had level II hearing acuity in the left ear and level I hearing acuity on the right.

2.  Beginning on February 22, 2013, the Veteran is shown to have level IV hearing acuity in the left ear and level IV hearing acuity on the right.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable rating for the service-connected bilateral hearing loss disability prior to February 22, 2013 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 4.87 including Diagnostic Code 6100 (2014).

2.  The criteria for the assignment of an increased rating in excess of 10 percent from February 22, 2013 for the service-connected bilateral hearing loss disability beginning on February 22, 2013 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 4.87 including Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  

However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notice letter in April 2011, prior to the initial decision on the claims in July 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The April 2011 letter informed the Veteran of the information and evidence needed to substantiate his claims for increased evaluation and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

The Veteran was also afforded VA examinations in June 2011, August 2012, and February 2013 in connection with his claims for an increased evaluation for bilateral hearing loss.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

While the results of the August 2012 examination were not valid for VA rating purposes, the Board finds that the June 2011 and February 2013 VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case.

Specifically, in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455. In this case, the June 2011 and February 2013 VA examiners did address the effect of the appellant's hearing problems on his occupation and daily life.   

Thus, there is adequate medical evidence of record to make a determination as to the Veteran's bilateral hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and analysis

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 4.85.

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Examinations are conducted using the controlled speech discrimination tests (Maryland CNC), together with the results of the puretone audiometry test. The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test. The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test. The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss. The same procedure will be followed for the other ear. The numeric designations are then applied to table VII, also referenced in 38 C.F.R. § 4.85, to determine the veteran's disability rating.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. In the latter instance, that numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86(a) and (b) (exceptional patterns of hearing impairment).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran filed a claim of service connection for bilateral hearing loss in April 2011.

At a VA examination in June 2011, puretone thresholds were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right ear
55
50
75
80
Left ear
55
50
75
80

The four-frequency average puretone decibel loss for both ears was 65.  The Maryland CNC speech recognition score for the right ear was 96 percent and for the left ear was 92 percent. 

Applying these values to 38 C.F.R. § 4.85, Table IV, this corresponds to level II hearing loss in the right ear and level II hearing loss in the left ear. Under 38 C.F.R. § 4.85, Table VII, level II hearing loss in the left ear and level II hearing in the right ear warrants a noncompensable rating.

The June 2011 VA examiner opined that the Veteran's hearing loss would have no significant effect on his occupational activities. The examiner indicated there were no effects on the Veteran's usual daily activities.

In a July 2011 rating decision, the RO granted the Veteran's claim of service connection and assigned a noncompensable rating for his bilateral hearing loss.  

In an April 2012 Substantive Appeal, the Veteran stated that the objective testing did not fully assess the difficulty he had with his hearing loss and that he was unable to hear when there is background noise.  

The Veteran underwent a VA audio examination in August 2012. After performing an examination of the Veteran, the examiner found that the use of speech discrimination scores was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  

The examiner further stated that the test results were not valid for rating purposes.  Specifically, she opined that 

"[C]onsistent test results could not be obtained during this testing session nor during the rest scheduled and performed in July 2012.  SRT results showed poor agreement with pure tone average.  There was as much as 35 dB of intratest variability in puretone testing between the two tests.  Otoacoustic emissions revealed potentially near normal thresholds in the low frequency range, which was not detected during the behavioral portions of the examination.  A new request should be sent if it is the opinion of the RO that further examinations are necessary."

Given the VA examiner's opinion and statements regard the results of the August 2012 VA examination, the Board finds this examination to not be probative as to the severity of the Veteran's disorder and will therefore not consider it in assigning the Veteran a disability rating.  

The Veteran was afforded another VA examination in February 2013.  Results of puretone thresholds were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right ear
35
30
70
70
Left ear
30
35
75
85

Puretone averages were evaluated as 51 decibels for the right ear and 56 decibels for the left ear.  Speech discrimination scores were 80 percent for the right ear and 76 percent for the left ear.  The examiner found the use of speech discrimination scores to be appropriate for the Veteran.  

From 38 C.F.R. § 4.85, Table IV, this corresponds to level IV hearing loss in the right ear and a level IV in the left ear.  Under 38 C.F.R. § 4.85, Table VII, level II hearing loss in the left ear and level II hearing in the right ear warrants a 10 percent rating.

Regarding functional effect, the Veteran stated that his bilateral hearing loss impacted his daily life because it was difficult to hear with noise and hard to hear clearly.  

In her remarks, the examiner opined that "on previous examinations, voluntary responses were inconsistent with objective measure indicating functional loss and/or malingering.  On the current test, the important of test agreement was stressed and the results of the objective measures were made clear to the Veteran.  Today's results were consistent and should be considered an accurate representation of his organic hearing loss." 

In considering the evidence of record under the applicable law and regulations, the Board concludes that the Veteran is not entitled to ratings in excess of those assigned for the service-connected bilateral hearing loss disability.

As shown, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The findings of the June 2011 and February 2013 VA examinations do not qualify the Veteran for an increased rating, nor do they show an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

There are no other audiological evaluations available during the appeal period.

The Board has considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life and work.  The examiner acknowledged his statements that he has difficulty hearing in a noisy environment and this difficulty is reflected in his 10 percent rating.  However, Board finds the mechanical application of the audiometric findings to be more probative in assigning a rating for bilateral hearing loss.  

Consequently, the evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss prior to February 22, 2013 and for a rating in excess of 10 percent from February 22, 2013. 38 C.F.R. § 4.3.  

Therefore, as the preponderance of the evidence is against the claims for increased ratings in excess of those assigned, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular evaluation

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected bilateral hearing loss. 

The governing norm in such exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's hearing loss disability is characterized by a measurable loss in hearing acuity, which is directly accounted for in the rating criteria. The VA examiners have indicated that the Veteran's hearing loss would affect his ability to employment insofar as he would have trouble hearing, such as in noisy conditions. 

However, this result of his loss of hearing acuity is accounted for in the rating criteria; this is not an exceptional or unusual disability picture. Thus, referral for extraschedular consideration is not warranted. Thun, 22 Vet. App. at 115; Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial compensable rating for the service-connected bilateral hearing loss prior to February 22, 2013 is denied.

An increased rating in excess of 10 percent for the service-connected bilateral hearing loss from February 22, 2013 is denied.  


REMAND

A remand is necessary to obtain an updated VA examination for the Veteran's right wrist disability.  

The Veteran was afforded a VA examination in in July 2012.  In a May 2013 Notice of Disagreement, he stated that the examination was inadequate.  He stated that he currently has extreme pain and very limited mobility in his right wrist.  

Additionally, in his September 2014 appellate brief, the Veteran argued that as his examination is more than two years old, it does not adequately evaluate the current state of his disability.  

When the evidence indicates that there has been a material change in the Veteran's disability or the current rating may be incorrect, VA has a duty to assist a claimant by providing a thorough and contemporaneous medical examination. Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)); see also 38 U.S.C.A. § 5103A (d)(1) (West 2002 & Supp. 2014).  

While mere passage of time alone does not render a previous VA medical examination inadequate, a new examination is appropriate when evidence added to the record, including the Veteran's own statements, suggests that the condition has worsened since the last examination. Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-95 (1995).

As the Veteran has indicated limited mobility of the wrist beyond what was shown at the July 2012 VA examination, a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to contact the Veteran and ask him to provide the names and addresses of any and all health care providers who have provided treatment for his right wrist.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate  copies of these records with the claims file.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his right wrist disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the right wrist disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's right wrist disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis (i.e., favorable or unfavorable) or equivalent functional impairment.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).



______________________________________________
STEPHEN L.WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


